Citation Nr: 1017732	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-22 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

There is evidence of record which tends to show that the 
service-connected PTSD may have worsened since the September 
2008 VA examination in this case.  The private and VA 
outpatient records dated from November 2008 to November 2009 
reflect numerous findings of suicidal and homicidal ideation.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claim that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  In this respect, 
the Board notes than in an April 2010 statement, the 
Veteran's representative indicated that additional records 
from Dr. H.J. are available.  

Accordingly, records from Dr. H.J. dated after November 2008 
must be associated with the claims file prior to the Board 
rendering a decision.  

The Board also notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Finally, with respect to the TDIU claim, the Board finds that 
the resolution of the Veteran's outstanding PTSD claim may 
impact this claim.  Under these circumstances, a decision by 
the Board on the Veteran's TDIU claim would be premature.  
See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to obtain all treatment records from Dr. 
H.J. from November 2008 to the present 
and from the Fayetteville VA Medical 
Center (VAMC) from November 2009 to the 
present and associate those records with 
the claims file.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

2.  The RO should then schedule the 
Veteran to a VA examination in order to 
determine the current severity of his 
service-connected PTSD.  The examiner 
must be provided with the claims folder 
for consideration, and the examination 
report should reflect that the claims 
folder was reviewed.  

All necessary testing should be done.  
The examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  The examiner 
should assign a GAF score and the 
examination report should include a 
detailed account of all pathology found 
to be present.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected PTSD on the Veteran's 
ability to work.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the claims for 
increase, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO 
should furnish to the Veteran and his 
representative a Supplemental Statement 
of the Case and afford them with a 
reasonable opportunity for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


